Damoorgian, J.
Steven A. Smilack appeals an order entering partial final summary judgment in his lawsuit against Richard G. Elie and imposing sanctions under section 57.105(1), Florida Statutes (2013). We affirm the summary judgment rulings without further comment. However, we dismiss Mr. Smi-lack’s challenge to the court’s sanction determination. The trial court ruled that sanctions were warranted but reserved jurisdiction to determine the amount. Thus, we lack jurisdiction to review this issue. See Rocka Fuerta Const. Inc. v. Southwick, Inc., 103 So.3d 1022, 1025-26 (Fla. 5th DCA 2012) (holding that appeal from order granting sanctions pursuant to section 57.105 which reserved jurisdiction to determine the amount of sanctions to be imposed was premature).

Affirmed in part; dismissed in part.

Ciklin, C.J., and Gerber, J., concur.